*1197
On Remand from the Supreme Court

CRAWLEY, Judge.
The prior judgment of this court has been reversed by the Supreme Court of Alabama. See Ex parte Beverly Enterprises-Alabama, Inc., 812 So.2d 1189 (Ala.2001). On remand to this court, and in compliance with the supreme court’s opinion, the judgment of the circuit court is reversed, and the cause is remanded to the circuit court for an order or proceedings consistent with the supreme court’s opinion.
REVERSED AND REMANDED WITH INSTRUCTIONS.
YATES, P.J., and THOMPSON and PITTMAN, JJ., concur.
MURDOCK, J., recuses himself.